Case 3:20-cv-02379-TWR-BLM Document 15 Filed 06/11/21 PageID.132 Page 1 of 4




    1 DENNIS A. RASMUSSEN (SB# 153479)                                                               Jun 11 2021
      Attorney for Constitution Association, Inc.
    2
      GEORGE F. X. ROMBACH, PhD, JD, CPA,
                                                                                                          s/ SuzanneA
    3 27636 Ynez Road, Suite L-7 #111
      Temecula, CA 92591
    4
      (949) 500-1850                                                                         NUNCPROTUNC
    5 gfxr@yahoo.com                                                                                   Jun 10 2021
      Plaintiffs, In Propria Persona
    6

    7

    8                                 UNITED STATES DISTRICT COURT

    9                              SOUTHERN DISTRICT OF CALIFORNIA

   10

   11
   12 CONSTITUTION ASSOCIATION, INC., by                           )     Case No.          20CV2379 TWR BLM
      its founders, GEORGE F. X. ROMBACH                           )
   13 and DOUGLAS V. GIBBS as well as other                        )
      officers and members of the Association et. al.              )     REQUEST FOR RECOGNITION OF
   14                                                              )     CLASS STATUS
                                                                   )
                     Plaintiffs,                                   )
   15
                                                                   )
              vs.                                                  )
   16
                                                                   )
   17                                                              )       Judge:                                Hon. Todd W. Robinson
        KAMALA DEVI HARRIS,                                        )
   18                                                              )       Department:                           Courtroom 3A

   19
        _______________
                     Defendant.                                    )
                                                                   )       Complaint Filed: December 7, 2020

   20
              Plaintiff GEORGE F. X. ROMBACH requests that the Court recognize class status of
   21
   22 this action against defendant KAMALA DEVI HARRIS. In support of this request plaintiff relies

   23 upon the Verified Complaint other records.

   24 Dated: June 10, 2021                                                    _,,...•...·/' . •·····. .. ..             ··"·•----"'-x--?
                                                                   --:-X
                                                                       '/         ~
                                                                                  <.---                                 --7L-/'
                                                                                                                            ....

                                                             -~~
   25

   26
                                                       /__.,/'   GEORGE F. X. ROMBACH, PhD, ID, CPA,
   27                              __.,..,,,,,,,.,.,             Plaintiff, In Propria Persona
   28

                                                                    I.
Case 3:20-cv-02379-TWR-BLM Document 15 Filed 06/11/21 PageID.133 Page 2 of 4




    1 GEORGE F. X. ROMBACH, PhD, JD, CPA,
      27636 Ynez Road, Suite L-7#111
    2
      Temecula, CA 92591
    3 (949) 500-1850
      gfxr@yahoo.com
    4
      Plaintiffs, In Propria Persona
    5

    6

    7

    8                                UNITED STATES DISTRICT COURT

    9                               SOUTHERN DISTRICT OF CALIFORNIA

   10

   11

   12 CONSTITUTION ASSOCIATION, INC., by                )    Case No.   20CV2379 TWR BLM
      its founders, GEORGE F. X. ROMBACH                )
   13 and   DOUGLAS V. GIBBS as well as other           )
      officers and members of the Association et. al.   )    DECLARATION OF SERVICE of the
   14                                                   )    REQUEST FOR RECOGNITION OF
                                                        )    CLASS STATUS
   15                 Plaintiffs,                       )
                                                        )
   16                                                   )
                                                        )    Person Served:
              vs.                                       )         Defendant KAMALA DEVI HARRIS
   17
                                                        )
   18                                                   )    Date Served: May 28, 2021
                                                        )
        KAMALA DEVI HARRIS,                             )      Judge:           Hon. Todd W. Robinson
   19
                                                        )
                      Defendant.                        )      Department:      Courtroom 3A
   20
                                                        )
   21                                                   )      Complaint Filed: December .1., 2020

   22

   23
        STATE OF CALIFORNIA             )
   24                                   )
        COUNTY OF RIVERSIDE             )
   25
              I, Beau Harley Watson, a private individual who resides and is employed in the County
   26
   27 of Riverside, State of California, being duly sworn, depose and say:

   28         I have been duly authorized to make service of the documents listed herein in the above

                                                        1.
Case 3:20-cv-02379-TWR-BLM Document 15 Filed 06/11/21 PageID.134 Page 3 of 4




   1   entitled case. I am over the age of eighteen years, and not a party to the within action or otherwise
   2
   3   interested in this matter.
   4
   5               On June 10, 2021, I served the following pleading described as REQUEST FOR
   6
   7
   8   RECOGNITION OF CLASS STATUS                   by placing true copies thereof enclosed in a seale
   9
       envelope addressed to the person(s) as follows:
  10
                                    Kamala Devi Harris
  11
                                    The White House
 12
                                    Office of the Vice President
 13
                                     1600 Pennsylvania Avenue, NW
 14
                                    Washington, DC 20500
 15
 16
                                     Randy S. Grossman,
 17
                                     Acting United States Attorney
 18
                                     Brett Norris
 19
                                     Assistant U.S. Attorney
 20
                                     Office of the U.S. Attorney
 21
                                     880 Front Street, Room 6293
 22
                                     San Diego, CA 92101
 23
 24
 25
       And by depositing same on that same day in a facility for the collection mail that is regular!
 26
       maintained by United States Postal Service with postage thereon fully prepaid at Temecula
 27
       California. I am aware that on motion of a party served, service is presumed invalid if posta
 28
       cancellation date or postage meter date is more than one day after the date of deposit for mailin
       affidavit.
                      I declare under penalty of perjury, under the laws of the United States of America
       and the State of California that the foregoing is true and correct.
               Executed on June 10, 2021, at Temecula, California




                                                    Beau -~"
                                                         ~a~~ 1e/4;=




                                                        -2-
                                                  Proof of Service
Case 3:20-cv-02379-TWR-BLM Document 15 Filed 06/11/21 PageID.135 Page 4 of 4




    1 DENNIS A. RASMUSSEN (SB# 153479)
      Attorney for Constitution Association, Inc.
    2
      GEORGE F. X. ROMBACH, PhD, JD, CPA,
    3 27636 Ynez Road, Suite L-7 #111
      Temecula, CA 92591
    4
      (949) 500-1850
    5 gfxr@yahoo.com
      Plaintiffs, In Propria Persona
    6

    7

    8                               UNITED STATES DISTRICT COURT

    9                              SOUTHERN DISTRICT OF CALIFORNIA

   10

   11

   12 CONSTITUTION ASSOCIATION, INC., by                )    Case No. 20CV2379 TWR BLM
      its founders, GEORGE F. X. ROMBACH                )
   13 and DOUGLAS V. GIBBS as well as other             )
      officers and members of the Association et. al.   )    RECOGNITION OF CLASS STATUS
   14                                                   )
                                                        )
   15                Plaintiffs,                        )
                                                        )
   16         vs.                                       )
                                                        )      Judge:           Hon. Todd W. Robinson
   17 KAMALA DEVI HARRIS,                               )
                                                        )      Department:     Courtroom 3A
   18
        _______________
                     Defendant.                         )
                                                        )      Complaint Filed: December .1, 2020
   19

   20

  21
              The Court recognize class status of this action against defendant KAMALA DEVI
  22
        HARRIS.
  23

  24

  25          Dated this _ _ _ _ day of _ _ _ _ _ _ _ _, 2021.

  26

  27

   28                                               Court


                                                        1.
